      Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 1 of 36 PageID #: 9789
                                                       D-~5 1/LI<- 1
                                           ut\Jl--re I) 5 f Ir --rE5
                                        t_uul t roR Tt-1€                                                     FILED
                                     ~AJ1e,0V [)fSr/ZY-C1 b.f ;(/Elv¼t~INCLERK'SOFFICE
                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ __JJ.§_,
                                                                    S. DISTRICT COURT E.D.N.Y.

                                                                                                     *      JUN O2 2020           *
 AN -rf!o!Vi/ UR...5o                                                                                   BROOKLYN OFFICE
               ( Pef/#tft?eR..)




U1VI1ED 5TA-re5 of A/'fElu:e.A                                                                ~ ~~~~\W~ !D)
                     ((2 e5fOA.f Pt:-M f)
                                                                                                    I JUN fl 2 2020 J
                                                                                    PRO SE OFFICE
                             ?e--f-!/10;t11:r!. J ';2.esftN5i fv #2€ c~w 't 3 Dff)o§!tto!U Iv
                    f.t,lllto~tieflS 12eC?.l/:t5f /vt2.. l.-tl1~r /Jt1,,JJutJ./Jlf Iv h1i 35B2{cJmolzo11,£

                  /tlOLU Col1E5 A-N~IU.l( {/2e,soS I M...t?5€ I J?io/-/ot<.1 /l--lll.J £,e~tV(ff{:--
   ·fv   fft_e &ov 1C. ~ leflet?.. /?JIV71/3b 6ff'o>r'/2cJ/(I (?/1.e~ DA/clJ ~l?-1//?f-'1 v<c'/ZO,
    Pt_~!< r!Z/1-P       /2,a!E     11
                                      .S-11 /1-lllftt,/@'- A-1 //c ;Ze/ft/1 /Je lilz-/411;:1< tc!cs -M/r
     1c.espuAJJ€ ;'     //·tV/]   //-s tv/2 iefr.~I ;2€,1-St>NS f/tefc.Eo.-f I ;#/,. tJ;t.,f@ s-/21-lcs Me
     Fo!(au·11((f:/ :


                                         J;/t(LO'D UC;/ OIV

                    fe #LE boui 15              opfosiftol./ ./flev t/,,[A-f-ll/ A-uo!o -/7) .qdd;t0s # c {;,/JA-U6£
   11✓ -!It€ L~ws /Jet-1#/tllJi;;Jt;           fe f?elzl?;71aJ i(lftir/ ( 5t-E /Jli-&E5 3 /.W/.J t./ of -
   ~-/2 M07li£f?. 5 /Ylofitu1.1 ) ?wAS1L4/4f f fo ( //l/4//(e(<.) A-Mu {Af/1--ll;OI~) / ;,Jh~1cc-
  CJ-/a15/<._ A/l(5//- of'n'te.5 12et..t✓I./IIY- f:t/J1C-c1JEO {)/LI IA.//111-l A-,tf /l~dtVtctu,v-l c:.· -1-/L(
. fJ!.f--1- --1-o {!'trnt:-t/c-✓t/ltV{t l-vlM-f A CtJl/i:tU:L'} orf:e,<./5(:; lv l/1~/tfld1A/.5              ,Jr
                                                                                                   IF () .. ), c·,
  ) e..c../to,L/5   Ir 4,-~(d)    _All/O   /   f (p 3   4-(/EC-r/l'l/6   ;<j C 6     11/0/.4-/!oltl.f (/1/?c;tJlcA-ft:5)   ()f-
  P-tto t!o1U.1J1fl.AcJ-ts /      ../ft4f A/OW Qu.:1/if.1tfs A- S           i(   Cou.t!Z.E!J of"F<-e:;<6c5,




                                                          [T)
           Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 2 of 36 PageID #: 9790

           At:to{lo!tt1Gfy1 f,e,k/iP/1,e,d (5_uffl0Jeo) vlof~lz{}At.J /IS ,4 ,;:,;r_ll~ of ~w _
 /JUtJ-i be R.-t-m11vGP A 5 /<,e,5b/-e,tJ t'i'V -!fti; fEwL' 't'.5 lel/-etZdJ /j,&e/'. ~oec-fa/4'6;
  A 5 ;2ef!. r/2.AP1· #1,G Gtov 'c 1.5 l7Mf't)Jel f i~A/o/l-/A/6 t>t f?e,lt/td7l,e/l T (!Url?ts
  .,1/1<.e --/uus UAIO/?fltJSe/J ~ud, A~:


            ./) 17-/E Gou't e,/A,vn.5 LfltA-1- /Jl3ftfltYAf:/4 does NO?'- 10:f:&ftl'Y .4t<l'i ,4/il.t:,.<./PcO
                &tuidtitiuc5 #zkf wtl1dd                      A,Ff[ee,f /21:t 5-e/4/~~G ~    >   .,




                                 ~tJliPAI e/~1-1!,(,f/ stfrfs l'l!ttf sa?/2 e/zJ¢U6ef //<P 1'/4~
                      Pcl/ll~A.1e12.1s                                                                                             uw
      f)1tt4AI.J       hl.r p/<£d 4/41/J ulltm✓1,fc 5'i£A/UHcc tvCl2dd ;(/pf /uttjt:f fh!£k£7
                       II/kt
      lff c)t(t;- /J1tltt#l5 I- 5uci1 (J,/4,.µ!qc-S ~f' ,,(/4!,t.U tftV5; t,{,/1,/~#ltPre,<:1/y i-l&de'5 #H"'I
      Re1-t11;11e/l ~          5'..tttllhvtc UA,l-5         ldea1;h:I/Lc     //t/    ~/t/lvll , 7/ul5 I #le- Gt:1v 1t               .5
      (;,,/,1.l,r;J    AMIttMt f fv              1782 fc ){.;;)      7eeler~     A   de,tt;,r/        15   Qti-ft!/-l'f->/ As
       bi #iti Go,/t               1
                                   j                  tvhltze '1kf s/-11/t;;•
                                         ClUht./ ,4,0/Yitff ltl/41                               ({ #te-
                                                                                                       dte,tf!/ll/J,1,-v,L-s
       f1 Ulcf.t/iiut> /Utt/GIG WI/ J r/4lri1d-/1.iIf/ tftt,fetZlrl Ill/etJ IJ 'I          u.  5, 5, & . J c:J,4/. ,(
      {miwod<.) Ctflluwttc~"lf /~ -;7-lc /,fttl SM/1;-s                          {t<1t1;1,v/f1) +it4l ~u~t A/ff
                                   J
       /5tf/hMutemlCl'✓I tltt9£61/" 1s d&1ne-'° 1tl~er,,1,/ A/41/) /1-/if.J /Je,llllbn~ ,pee/a/
       5-ellf hiteYJ hf)At// {t;ll ;?Jt.40)/ i?E wOU,fd lllvl Ii.at/IF b66AI ,1,6(1.:i lo be &4u,
~fl     f/eA          7lJ #I, G"   afk/11tf       ol /,), S,· 5.· 67 . .f ,2,4 /. I {1nth1tJ.etZ.),                          ',




             Pelilzo1ue/l              lW/J.e/L5f/J/:.ffJ5 +f'l~- /1£" [.U//5 Not ;.e&lwtc/J               /J.¢je/J 04./   {dz&;1(.)(£kt/
      ~ F) ,4/11 fl   (;_(l,1£,/t.. o~SE_5 / /./vt,i,d!l,:e/t./ #tG" b o v 't t.,eav,es (fl(;(- -/-4,;,f             ~Rf       .ht<e'.e f
      f.,eo      Pfli~{tt,flGS CunMIA/e/J 5U/Jf'o§e/J 1)flt16 oFFc0«{c5 {44vo /fli/c{). 7/t.tlJ/
      Al    /1(11YZullrp/t3 DeciJtuM.5 At:,/lu55 flit; ~C/U,,f,t'lo/2. r~ IJ;jhz,cl ~C/U/1,ff luuYt!r d~e-//.Jc~
      #u,f ~€ TtRsf 5-t-e,/J ,A-c,f o.t c).bi 8 Do·CS ,(/tlT t..hnlf- fue- (!(4.t}MJ n/2-
      f.,eltel h t>NIY'/ CtlJ.t/C t>Fk,l(~es I A/4/o iuoi111iJud!f Qutdt'PV lote ,4uo
      1/ll..E UA.ltU-e/lsJ.!lf t;/f!f/.4--ble hf!. ,4 12:e.thu ko;-e1 it/ Iii> >:.&tsteA./t!tE ;:/ 611/112.GeZJ
      0/l e-tCt/,/J,fj! CO /Jtt4JUtUl f -fo '/:>/lt.{f (!./tt4t2.ffle5 ,Af,H {)C(..Wl /;0 /Je'.,'h:Jf!.t ,4t/f <.t.Pf .2f> /o,
             Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 3 of 36 PageID #: 9791
              .3) 1/IE Gou 't      ,ww C/At'rrts --lf?.4{- -#le D-4vt5 f!,/,¢-ti11 C-4,(./,uof be t1-R&atr.o
                  Due -h .ff{t; wA-tV.t/2.. of eo//4 ktul A-'fl?u/Ls //v /ti,c i:J.e/1~/2/1-4/(5
                 f le, // 6dEe=/J'lt:/41 I e .; ✓I.




  '?.e-liltVA/e:;e .J le ffe'NS E :
               AGllfA/1      J.!1,6 f!tov r die.tive5 fo ieAP T/coG O?l,£/2_ /Zecbflf .5tLf/~Edlc edlV)t
  /)e~lfto;t/ I/ti {          Ct~1-fS'~/ ie-lte.tlt! itf,c {iru1<f fvtU11J <-/lzA,f /Id( ludt'vlctad
   CMIAljlf UA-iv1;            tus /n&._  tJ?1l,:/u'1_P-<;# tJ/J/t11tJ he /Jae/' ~,t?ltdhfUf
   A IItt;/kftuA/ of /2 t .J /2.tj lt:rs ~ f% ~fnt11Ve12 ele~elf' 5/-J?-lcs '-14*f /41.1 s-rh
   bil4!1J1.1w1..1f ;!.,'6f/ff wte,t~ iuoee(IJ iit1/#eo/ w/1&-v .4,,//tnv~~ /2 lf~,1 lo
    i4tt.l Ulli!fflffI, l&tltin«IIf, f,/4{1tit; Utt/ 5 · -rlle1Z1:         I
                                                                                   mu
                                                                             f?e ft1//vne/l e,;{L)vd/C; I IJ c
   ·../-/J/11-€   p/
                  11<.P-.E/J; /IA/1) '-/tie C!Ase /;ti C&llete.) 5fo:l-le:7J by' </lte 6-ou t /5 ivhdl!f/

   UAIA-f)//c.4hlc /IE/2£ A-Alo /YU-U-/- btf /l.e-:1..ct-fEP ./JJ 1i<1L,e/Av.ewf AA.IIJ m~'ll~s.s,
                                                                                                                    I




;./eK.--f;17k rµ,/ev.w N-l( ol ~€ fi~c/1/ltn J"Yllril-e/. h Jud11 11.(t.W 6;?.St?J tJA.t :IZJA-WS)
                               1

         ?e.!t½in~llf_J Kl to /12·tdt'v;le ~AI/JA,llifTdlttdl/s (-1 ,e, !Ylll!l/Je'll) {!,A,MuCI-/ be
         uli!tii:tJ. /Je1U~/.J I Vco is µow clJ,e./e/vnluM /2, &CJf bE A- {!.;t,1Jrc
         l)r vc:()l~tli/           AllltJ   '-/Pl€"   tAAJMAC--,&   e.i11wt-,5          c/d.e- C/;;Vtt!) eltl'l/l.6t:/l:s,e,tr)
                                                                                 {/l/Clf-
         ltfflie.1 lfctlc h.e.e.WS€ 1 #€ R-e1nt1v.4!                        ol   -/Ue- t!ttdnc ?Jf' vi#ku~t/
                                                                           ;;I-ill bt//lff? oF/etZi3t!P tAP 1/f' .wfc
                                                                                                                        1




         tr/)1-tj)IL{;,ll'/ tlzMit1f #it;               A///-fC/U,ftl'c
             Gov :t I       tb~ll U           l/flc     oMt./?I     tJ/   /ke1il /4kV 11/ ;202.~ ;2e5"/J~fLSc
             Le/1<!2.   1



                                                                                                                            I




     {_.::Ttv 5umJ br 6!U1-f Litt!:t~I eoi(ff(l4!u~/Llt<=(/Jetle- /fS                            /f   te~,1-/ /7!-(;f) '•
       /17£,          e.4tUlllo-r /3c Cot({J/Oc~c°(J ,?! vlt:1/.uf {!,/t/tl}1./illA-I Iv t.Jlt:c/4
                 ()/(.Jo
        Ae- illttf;.,IIY fk-,1;{) T/) k/410 7Ut,l1 A- 5~AlfJll/j ///d~~,t/ rUtt;;I
        be {!.o(Lll-e.deo rllPYJ1 htj ffI< ;w12 CIWL6-t1;J / etlllt4U~t:m<btttf
        S-lt1I /;e/AIG dtf1inc1J 6 Y #le- Govt h,;#V,                                                                           1




                                                                                                                                I




               '-I) f!le 6ou l /M~d 'I C/A-itnJ --/1,,1,I ' ../li.e                  [.)e.;/0ul,JA-l-/f 5 )01.t/8t!C1   fJ
                  Chl}(Uayes -fiat!; .41 iutl!~




--------------, 37---------------
      Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 4 of 36 PageID #: 9792
    -;k- tbou '{     oNt.€ AG?A-ill.l          rf;-ilf f;; t.,hf #1,e /?R:,.etJ/toA! ~fu,sc &wfe{(. oli u..s:c·
  J_,;i~rJ<rXt) wMtl.! /f &/Yltff.> 1-i, </n& 5'61/tte tJ/ tirnd?!ftPN lfsue • ?We ~le /.f
 t;(,e,1{?.. wh.J!{l.: tr 5/.,,,-f-e5 --lu,e- -{;,(/p,,,v/WG i




     1) To.puevent ~a complete miscarriage of Justice that would
        result from allowing a unconstitutional sentence to stand
        (U.S. v. Cabey) 429 F.3d 93 (2005) (Also see), (U.S. Maybeck)
        23.F.3d 888 (1994), (U.S. v. Mikalajunas) 186 F.3d 490, 495
        (1999)
     2) A new claim raised could not have been raised in a prior
        motion; nor presented previously because the issue raised
                                                                                                   I




        was not available at the time of sentencing; ((2255)(h)(2))i
   · 3) A change in the ·law that directly effect" the guideline ·range
        of his sentence or incorrectly created r~sulting in an im-
        proper.classification (U.S. v. Whitley), 737 F.App x 147,
        148-49 (4th Cir. 2018); (Also ~ee) (u.s~ v. McCollum),885 ·
        F.3d 300, 301-09 (2018); or
     4) Newly discovered evidence that if proven and viewed in the
        light of the evidence as a whole would be sufficent to est-
        ablish by clear and convincing evidence; that no reasonable                                    I




        fact finder would have found the movant guilty ·of the offense •
                               ..,,.

          Petitioner cites all four (4) above reasons in his Motion,
    that will also address violations of his Fifth Amendment Rights                                        1




    to Fair Due Process; in addition to Sixth Amendment Right violat~ons
    concerning Ineffective Assistance of Counsel claims never
    adjudicated by the District Court.                  Thus, --th£" &.ou 'c '.s   ei,4-lms Co/41~~(.J(ll..</4
                                                                         I            .                        I




 -- Eut=,u ~-lilt;,i./efl W--tllc -Iv .A£6ue ftv1Jtu1-1t-tr -h rJ!:l.s~{h){t)(~)i .~(so ((1-oe..s
    ll,usuP/JoefefJ Al A rrM-lle/l of {#Le /ZtLles t>f #le- ColUJ f A,,Llo '/"liE L4 w'




--------------\: yJ~-------------
     Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 5 of 36 PageID #: 9793

        s) t!fE Gou't ;::;.1!el'( eu,i11tJ tilf'f [J,,filto1i/el< C-~W/4/P/- ~eQa,£f/
         !vfl e[JJ11P,4 551.u:w~fe ;2-e(~..15t: /}tte- /4 s-lt1/ /J:e/A-/t:J cU,f1htftJ A~ d t/l'#tf.e4(
                                                                 I
                                                                                                       1




              et2-t'rn1A1,rl (()r'-A-11 #t1Hdf1J




              f?i,,,.15~/l/fIv i..flte {;4.;c.cs Aef,. /Vtlzo1t.1t~ ;&c0£1f/f f}hl! .Iott.
/J111tndt°4-k /2,dti,f-si: r:;11.. E/f/2./'f /71CPl24-I/el/X/1-lf /-!Nnc &Pdi~vc/Y/41--1 f·fl/1--1
do-es ,vuf 1//2ol1i6il .A-Ail/lJUC fiit/Jr/ /Lte:hl1diq ;;IL /2'81t:er~ 0/llt.c ~A,~(il/1 //{/ 0{6
 6iou 't 'J Le./1-efl 1 </ItW c1t/lf/7A/t.iE· /4:, sltlk e./,,;i,ns #11-f A-/2.t: dCFW ft)(&#R>J •
 WI-/ Y?? /J-t.t_4,t.l$G 1 .Afe Mew d-trw6-e1 1/1/ '-Md t,._µv ¾CIUI tz,et:.1.1-si1/i<e.J
 f,t;l-t'-h:V11t&/l A-s ' 1 1../oN - _Vlt?li!"N 7/~ ,A-Alo ~ J _he {.M A- rnH"~ ,,,j! ~v)
  IJ JI I/ LPN Gt ell. t1/?_ {!.4-IC/ A/ti {,o;1[L-zt.i~ /:JI? t._..+bel eo /1-J A ~..e ~ f
  DA-Ill tte,t. -lo '-/(t i: :5.A-fi:.:f'I tJf' /Ml (( oM t:tl.. /?ef->o/41 o/L n:> ~C c'JftlPt..U,t.d'h,--:.

   l,vf/u..ebf.£/ .../Clis                           {!/.../vn € sk/LV m,.u5 f ,R.emtJl,lt;/7 f?elL ,fli.c '{fi-wI ·
                                    {)tl{,--,A,-t./1'-r.e-0
   ,4,,(/0 f,e,,k/Mk71..1.f .4re                of_§}_ /+MO +ae C'o!!.IL<ed 1..eu/.el.lte       t)r    1S -<(<e'Mf'
                                                                                                           1




                                            -v
                                                                                                           1




    l/ltf le,4/J o-f ,µ{,6" ~ 0      ea/1 S-1!-/i.i✓-bt/te he jbecicevcltJ {/!/au /:J.tYio/_ ;cf~H//4/t;Q
   lv/)t 1i11_t.o/lll-td ,.vi ~sf)/ A&P NtW beA14 1!.£1YlSi~I'<. PON vtol,4.d
     Sft2tJ/it:,I'/ WAi'l/le11.rls t:onst'~f/u;M lv/L 6:,/rYl/ll>>iOH~fe £.d~#1-IJ E ...
          •                                                                                                    I




                                                                                                                   I




    J/cx+i fk./ilt'otl/E/l t~f.e5 .+II #Le ~hufit1llf jkM(Y //l;t1t.:P5CS Lt 5~ 6r #le
C!D e.. 1 11-A./P Ms udz tULJ ,/eo A--1I &,11,d/RJ f"(itM-o t/ 5 /410.J . ~e &u-,; f lurJ -!Lt.ti
p~ 1-o 4dd4cJf~iJ /l~&~sf;#M--f et/..e,l/ Wu~-Govis ;z.esWco 1elA--r;ns                                                1




~""+ b I( uw 1nu1f Ile (2et!Mtsf/La,f-f-e.o.                                                                               1




 ~!~one.~ does not seei< re\~se. to_ Ii~~ fontineme.nt to c.O\'\tro\ ·\he, srreod or ~e
  \\ ~ 'Virus a\ a\\enwoocl., Th,~ c\q1m 1~ s,mp\y -fu\se ~ Mrhoner s\QtJ be.fore i w1fh
 ~um\;0 rts SUffo~d~y bemq 1Q~~ by the ~O\J staff, Peop\e. are st\\ dyin8 C\ta l"ee<1rJ
 ha't'e
 Qnyone
       :aa:dthte t\,e~eQ"\\-toutbreak,
                               to\\ of mmaie.C2i are ''?~~ t~ 50 and <1bout !iOO stQtf memb~r~
                                        ot great notl?:; -the ?fqff at Q\\en~cod- low are not-\es\         1()1\
              so   e.re   i!:>   no way to \<now how          hao the ouThrea\< tru\y ,~.                     Ii·
  CaseGovf
Tue        's c\aim that the.
       1:03-cr-01382-NGG   Document
                              iop hqs1220-~Filed  06/02/20right
                                            e et~~usive        Page+o 6dee
                                                                        of 36
                                                                           id~.PageID
                                                                                eo.r.\y #: 9794
                                                                                        home
 confinement for medic.a\ c\aim«:> or rt~l< o,l'.:_]1fe. I~f'act"; (Beyond 1; be1n9 comy\ete1.1
                                                                                1
 ~on-senC:ie). Recent\y in (~.S- V. ~\\Y.) (;ol.iihern Oi-&t - ~02.Q· Me.y) ~~~\drisoo i
                                                                                         1




 the court re\e.qsed inmate Ke\ly without any (No) unc\e:r\ym9 hea\\h 15:,oe~. •
(See. https: // www. Go-rdon \)e.feose . c.om / Southe,n - \Mtritt" - of - Mi ~si~sippl -
  ma\<es- im~off~nt- Covid- \9 - 35Sl ~ Ru \!09 - united- 'i>tqte1:>- VS- Ke.Hi /.
 (See. f\Hacbment ~ 2 ~oO ~3) . .            .               .        .         . ·• _
 The Gov't assert«:. that -Petitioner~ heQHh \ssue.1;, are ·\-rue yeti +k ,\\pe"=>se.s
 Vetfhoner ha"=> is. not li<>ted by the. C~C, !s..c\~n9ero%ly ~re.\_e.1o<:, an_cl l,Jn$UJ\'°ffed
 b the nume,ous c;.\0 \ms dec.i4ed by Di'otncT .JucI9es across the _c.ouotry, ~ ore
  ii the. me"tion). Ne)(t they c-cu,a\e%\y G\ssume -\hQt bee.au~ l>e.titumer re's been
  5~~crib~ m~dicine. '\fr,ioopril'~ he 1s CQred for, ltowe.ve.r, what-th~ Gfv'+ c~~,-\y
  cl,<:' not 1oqu1re. Q~ot 1S -~~at tfoe. t~ the. \a~~ of Care and           :fue
                                                                      m1s-~resc.r,ynon5
   Pet1-honer c,11,not handle the 9e.ner1c. roed\c.1ne;;, because ,t mo.y c.q~ ~,nt .
   S\'e.lls and e.\evate<l v\ta\~ -\-hQt whe.n mis-di~no$ed c.o.n ~use_ Q :~e.Qf'T at.\-~c\<
   at ~e~e.. Pettumer. '? ie.ft to ti 9ure ~t ~_hen to to.l<e. o.ny svbsc~ibecl
                     r
    ~~ IC: Ine ~, as L,s_in_opr-il r .for fear _it WI\\ cause deacl ly. re<:>u Its• -Pe.t1t,ooer . ··
    01a \~o! 't,~~c.1fy m_e~1c111_e~ be~ ~- ~\?.C,<UIOQt rtov1cle the. q>rrec.t
                                                                                             1




    mea,cu1e. to G\SS1s1 Pettu,oer·s condihon.                ·                              1




    l\\t\,ofg\, the Gov't c:.ootin~~s to wqnt to       r~c.~t~orize petrhoney!i"s stC1tus
    ';_asea ~n 1supp~~ed <-l.tt,ons ---Hiat Pet,~one"? pleac\ _to j 1-\~we.~e.r, !lS   ~off
     ,e.c.ogni~ Git" senteoc.1~91 Pett'.oner cl1d not pleci _t~ ct v10\e.nT offen~e.. Pencrl !
                                                                                                 :th~
      A-c.cord1n9ly1 the   -~qr ht1€.}'12:M1ooer   (ll:, Q   low   ~IS\(   co.tesory aocl- ~+.receliT"
    team meeiin9 with :Team s\-a~ has be.9uo the <:ipproval rroc.-e~ tr.
    iraosfu., 1'eMu:mer to a r~\i.9ious vru9rG\m at <mathe.r insttot1011\,,. Pfgq\-n
     •~portQnt to t16te, an. iod1vtaval with c.rlmin<1\ vio\ence in his ~c:ic\<grouocl
       cannot q~\1fy for ~c~ Cl· 9~tprQ9r-Qm, The!>e _re-stcrl-ed nQrriAT,ve.~
       cannot_ ~t"od cmd ,n- hne. with the tour.ts t'i~~1n9, "\'>etdioner P,~eci~ tO a
        ooo-v10\eot otfe.n~e .... n?t svpp<>sed re\ev4ot_ or &c.tua\ conc.l~<:.T'=>
        not proven by q jury oP his ?ee,.;; .. (See. U.S. v. tv\aq,in),

[In    SumJ j   More. then $5,ooo de.Qths have occur-eel cit ,-\,e_.time. ot Pet1t1eoerS
                re<:>yonse. I -Hie rec.ord will dearly sho~ that pu \lin.9 ill rormdfion ofi:' the
                SOP w~hsife, not ca\\;~9- al:len.wa~- l~w ~irec.tly ftK" vpdC41ed eve.nTu c
                Qs~um1n9 Vet1t1oner·~ health/metl·1c.rne. 1otQke. is not ~tJPi?orteJ by
                the 1Tlcre.dlble. fucts now put before this court
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 7 of 36 PageID #: 9795
                                                RE5?0N5E)
 I.        The Court should not entrust BOP with P~titioner care during the pandemic.
                                                                                            I




           The government suggests that the Court should not grant compassion~te
                                                                                                I




 release to    PeT,honerfrom Allenwood-Low because lY°BOP is taking significant steps               I




 to contain COVID-19, 2) 'Petitioner- has not estabiished that there are infected pepple

 at his facility, Allenwood:Low, and 3) the Court should leave it to the BOP to ti:ansfer

 inmates to home confinement pursuant to the CARES Act, rather than entertain

   motions for compassionate release. But the government is wrong to suggest tha~ the

   Court should leave.matters in the hands of the BOP.                                  •               I




                                                                                                            I




               A. The rates of infection within BOP show that it is behind ~he curue.                           1




            First, BO P's containment measures are obviously behind the curve. As of April
                              •                  •                                      •                       I



 IS   when     Pet.toner filed his request with his warden, BOP had reported'f'limriate
                                            •           •                                                           I

                                                                                                                    I




   deaths due to COVID-19, and reported that 377 inmates and staff were positiv~ for
                                                                                    •                                   i
  the virus. 2 As of today, BOP is reporting 44 inmate deaths, and a total pf 2,:890
                                                                                                                        I

  inmates and staff who are confirmed to be positive for the virus, as well as another
                                                                                                                        I




  869 who have recovered fro:ni the virus-part of an exponentially greater surge than
                                                                                                                            I

  the general U.S. population has                    experienced. 3



                                     (acknowledging tha.t Pet,toner sent a request fci{·
compassionate release to his warden by email on Aprill~ and that the warden denied
the request(~tnmeo['I-Wf Y). Given that the timing of the filing. of this reply makes thJ
government's arguments regarding exhaustion moot, the defense does not addresJ
them further.
       2
         The Federal Public Defender's Office has kept screenshots of BOP's :daily
                                                                                                                                I




 website updates that report new confirmed positive cases, deaths, and recoveries.
                                                                                                                                    I




       3
           https://www.bop.gov/coronavirus/. See also Dkt. No. 235 at 3-4.-
       4    -.see l1zou't's   1512./{...f
       5
         Rep. Fred Keller (R-PA), "The Bureau of Prisons must do more to flatten th~
 curve," The- Hill (Apr. 13, 2020), available at https://thehill.coni/blogs/congress~
                                                                                                                                        I




                                                            ( ?)
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 8 of 36 PageID #: 9796

                                                                                         I




          B. BOP is not u.nifornily im.plementing the containment policies relied on by      1




             the gouernm.ent, a'nd implementa.tion at Allenwood-Low is inadequate.
                                                                                     •       I
      Moreover, the government lauds a list of containment policies that the BOP
                                  •                                                              I




has supposedly implemented. 4 However, BOP has been slow to act on some measm,es,
                                                  •                                                  !



and its execution of others has been inconsistent. For example, the BOP continued to
                                                                             •                       I




transfer inmates from prison to prison well into April, despite its public assurances

that it wouid cease such transfers except as absoluteiy necessary, according to tlie
                                                                                                         I

                                                                                                         I




U.S. House Representative that represents the district in which the Allenwood                                I




                                                                                 •                               I




complex falls. 5 ·Indeed, Rep. Fred Keller noted that Allenwood FCC had "continued to
                                                                                                                     I




receive inmates from across the prison system." 6 Alarmingly, at least one inmat~
                                                                                                                         I




arrived at Allenwood sick; his "symptoms were so bad that he was immediately

transported to a local hospital and tested for COVID-19." 7 Although the test came
                                              •                                                                              I




back n:egative, Representative Keller found this to be "a clear indication that the                                              I




                                                                                                                                     I




Bureau of Prisons is not taking necessary steps to avoid moving sick inmates," despit~

the "screening" the BOP cites to those concerned. 8 BOP stated that it would restrict
                                        •                .                                                                               I

                                                                                                                                         I

movement further after this, but at least some, including Representative Kelie;r, ar~

not satisfied tha:t BOP is doing enough to prevent spread f;om prison to prison by
                                                                                                                                             I




way of inmate   transfers. 9

       In addition to failing to alter policies sufficiently, BOP has confirmed tl\at it1

does not apply all of the policies in its directives to all of its facilities. Thi~ includes                                                     1




                                                                                                                                                 1




                                                                                                                                                     I




the directive providing that "in~ates in every institution will be secured in their:



blog/politics/492452-the-bureau-of-prisons-m ust-do-more-to-flatten-the-curve (last                                                                      11




                                                                                                                                                          I
visited 5/6/20) [hereil).after U.S. Rep. Keller article] ("Unfortunately, the Bureau of                                                                       1




Prisons has been reluctant to take decisive and preventative measures. In fact, over                                                                          1




the past several weeks, while the rest of the country has been altering our daily                                                                                 1




ro:utines and pausing our livelihoods to mitigate the spread of COVID-19, the B~eau '
of Prisons has continued to move inmates across the country.'~).           ·
 Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 9 of 36 PageID #: 9797


      assigned cells/quarters to decrease the spread of the virus," which BOP announced

      on March 31 as part of Phase ·5 of its "Action Plan," which the government cites ih its
                                                                                              I


      opposition. 10 BOP informed members of Congress that this directive,. colloqmally
                                 •                                                            I

                                                                                                  1




      referred to as a "lockdown," did not apply in at least one facill.ty. 11 These events are   1




  •                                                    •                                              I




 · further evidence that BOP's published list of policies cannot be relied on as ~irm
                                                                                                          I




      evidence of what is actually happening in any individual facility, that BOP is 1not

      doing enough in every prison to stem the spread, aD:d that it is making decisions that
                                                                                                              I


      "seriously call □ into question [the agency's] judgement," in the words of Senator
                                                                                                              I




      Fein.stein and Representative McCarthy . 12.
                                                                                                                  I




               Moreover, BOP's response to COVID-19 varies from prison to prison, by                              I


                                                                                                                      I




      necessity.    Pet,t,one.,: experience provides an important example of this. In earlier
                                                                                                                          I




      correspondence with ·Fethon~r the undersigned admittedly too-loosely employed the
                         .   .                                        .                                                       I



      colloquial phrase "lockdown" to refer to the directive· described above, providing that
                                                                                                                              I

                                                                                                                                  I




      "inmates in every institution will be secured in t~eir assigned cells/quarters ~o
                                                                                                                                      i

      decrease the spread of the virus." Regrettably, the undersigned carried th;is
                                                                                                                                      I


      imprecision into the supplemental    brief. 13       Doing so masked important details about
                                                                                                                                          I



      the varied application of· the dire·ctive to secure inmates in their assign1d

 .. cells/quarters. 14


         Gid.
         7   Id.; see also               , (citing BOP "screening" prac.tices·to the Court).
         ·s U.S. Rep. Keller article, supra note 5.
         9 Id.
            (linking to BOP website setting out Pha·se 5 of its COVID-19 Action Plan);
COVID-19 Action Plan: Phase 5 {March 31, 2020), available at https://www .bop.gov
/resources/news/20200331 covid19 action plan 5.jsp (last :visited· 5/7/20). (stating
that BOP would be "coordinating with the United States Marshals Service ·(USMS)
to significantly decrease incoming movement during this time"). The current details                                                           1




of the Inmate Movement plan may be found at https://\:ii.rww.bop.gov/                                                                         1




coronavirus/covid19 status.jsp. See also note 11, infra, describing more concerning
inmate transfers be.tween facilities.
           Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 10 of 36 PageID #: 9798


                                                                                                                           I                                       •




                      Pe:ht1onQr has now clarified that, at his low-security facility at Allenwood, 1this
                                                                                                                               I




           · directive appears to have amounted to little more than mostly-confining inmates to
                                                                                                                                   I



                                                                                                                                           AAI
                                                                                                                                   I




             sleeping areas that are not euen entirely closed off fro~n other areas and inniates.                                      1




       'T!-i fl/ A-fc described his unit as a "dorm," a collection of 2- or 3-man "rooms" that measure
                                                                                                                                           I



             about 8 feet by 11 feet, and that have_ no doors. Moreover, the brick walls on eit~er
                                                                                                                                               I

             side of the two beds in his shared "ro9m" do not reach the ceiling;: PetlTioner: estimates
                                                                                                                                                   I




              t~at they reach only 7 feet. This arrangement houses about 100 or so men on                                                              1




                                                                                                                                                       1




            pel/It~ side of the building; on the other side of the unit are another set of these
                                                                                                                                                           !




                                                                                                                                                               I




              "rooms," for another hundred or so men. Other areas of the unit contain communal
                                                                                                                                                                   I
                                                                                                                                                                       I

              showers and toilets. According to Pe.t1t1oner one set of showers on his side of                                                  tp.e
                                                                                                                                                                       I


              building are out of service and have not been repaired due to restricted visits to the
               •                                                                                                                                                           I



                                                                                            Pei1t1onerts
                                                                                                                                                                           1




              prison, so roughly 100 men must share 7 showers.                                                de.scription is                                              1




                                                                                                                                                                               I




              corroborated by those of other inmates who have recently filed motions for
                                                                                                                                                                                   I



              compassionate release from Allenwood-Low . 16 Further, the BOP does not deny th~ t

                        °COVID-19 Action Plan: Phase 5, supra note 9; COVID-19 Action Plan: Phase
                                                                                                                                                                                       I




                       1

               6 (Apr. 14, 2020), https://www.bop.gov/resources/news/pdfs/20200414. press releas~
               action plan 6.pdf (last visited 5/7/20); see also Dkt. No. 236 at 5 (citing this directive
               to the Court).                                                     ·                                                                                                        1




                        11
                        April 10, 2020 Ltr. From Sen. Diane Feinstein, and Rep. Kevin McCarthy to
               Michael Carvajal, Director, BOP [hereinafter April 10 Ltr. to Carvajal] at 1, 8
               available at https://kevinmccarthv .house.gov/media-center/press-releases/inccarthy~ ·
               feinstein-demand-tha t-the-taft-correctional-institution-remain (last visited 4/29/20~
               (linking letter stating that, "[s]hockingly, BOP officials indicated that this directive
               does not apply to all of its facilities, like TCI [Taft]").                                                                                                                     1




                                                                                                                                                                                               I




                      Having failed to implement the directive: discussed above, BOP then
               transferred inmates to other prisons, in groups of 40 or more, by bus. See id. at 3 ··
               (descr1bing these actions as "unnecessarily risk exacerbating the potential spread o~
               this virus to inmates and staff throughout the federal prison system among others.").                                                                                               1




                      12Jd.
                       1a ·   S~~ A-/hlC~iH-tllif 11 '-i? (stating that Mr. Reese is "locked down") ..
                        14   See note 10, supra.
                       15           See Ex.'1. (email from Mr. Reese confirming the above, filing of inmate in,
                 Unite.~. States u. Espinal, No. 16-cr-349 (ARR), Dkt. No. 44 (filed Apr. 27, 2020),
======d~e:2.!sc:!:!:1'!:::.!1b~-1~-i:ig AJ.Jaawe.0.cld:,0w.di0usi:r:1g-=as=an 'l0p-en-=an'-tltn·mitory=lrlre7retti:~n~g=,:::::,:w~1t.;:i;:h== = = = =                                                  1




                                                                     (to)
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 11 of 36 PageID #: 9799




   some inmates are housed in dormitory-style units in which they share sinks, sli.owers
                                                                                      I


   and toilets, explaining that social distancing is difficult to achieve in dertain
                                                                                       I


   correctional settings.16                                                               I




                                                                                              I




          Also according to ~e,t,t,oner some inmates are still traveling from the u:hit to
                                                                                                  I




   their UNICOR jobs at other parts of the prison. Further, at meal times, the entire
                                                                                                      I


   unit walks together to another building to line up there for food that they then[carry
                                                                                                      I


   back to their unit; in the process, they cross paths with inmates from other buildings.
                                                                                                          !


   .If inmates want ice, they get it themselves from a manually-activated icemake~.
                                                                                                          I

          These conditions allow ample opportunity for the virus to spread. No <;loubt
              .                                                                                               I




    BOP is limited in what it can do with incarcerated people in confined, and v~ried,
                                                                                                                  I

    spaces, as the agency has noted. But even granting that, and assuming the me17- and
                                     .                                                                            I


    women of the BOP are doing their best, all of the above demonstrates that the q!ourt
                                                                     .                                                I




    should not accept that BOP's efforts have been or can be adequate to controi the
                                                                                                                          I


                                                                                                                          I

    approximately .150 other prisoners - all in exceptionally close proximity to1 one
    another ... [and] often far less than six 'feet from each other," and stating that he1 was
    better able to practice social distancing before April 1, when the BOP implemerted
    what he calls the "stay in place" directive), and filing of inmate in United Stat~s v.
    Mell, 3:18-cr-757 (BRM), Dkt. No. 60 (filed Apr. 13, 2020) at 1, describing nationwide
                                     •                      •                                                                 I

    "lockdown" implemented by BOP as requiring him to "remain indoors with 1qo or
    more inmates, in an open-air dormitory setting,"· requiring him to be "far less than 6                                    I




    feet from at least 12 other inmates, and very often more[.]").                                                                i




           16 See, e.g., BOP, "Correcting Myths and Misinform~tion about BOP !and
    COVID-19," available at https://www.bop.gov/coronavirus/docs/correcting myths
    and misinformation bop covid19.pdf, and https://www.bop.gov/corona virusD @.ast
    visited 5/7/20) ("Myth: Inmates say correctional officers are ordering them to stay six
    feet apart, but most of them are living in dormitory-style settings with 100 or more
    men. A handful of sinks, showers and toilets are shared by all. Facts: Sqcial
    distancing is difficult in certain correctional settings but to counter this limitation,
    BOP has issued cloth face masks to all inmates and common areas are sanitized
    multiple times a day. Their cells can be cleaned at least Ix a day.").
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 12 of 36 PageID #: 9800




    spread of the virus and protect inmates, particularly at Allenwood-Low, and
                                                                                        I

                                                                                        1




    particularly if they are more exposed to infection than others, as     Pet1]oner        1                    due to

    his

                 C. The Court cannot conclude that the uirus. has not reached Allerz,wood-
                    Low.                                                                        1.



                                                                                                     I




           Second, the government states repeatedly that there are no confJ.i-medRositive
                                                         •                                               I



    cases at Allenwood-Low, citing BOP's website. That is true, but it is not nearly as
                                                                                                         I
                                                     •                                                       I




    significant as the government suggests, because "confirmed positives" mor~ than

    likely excludes asymptomatic people who are infected, especially because BOP! is not
                                                                                                                 I
                                                                                                                 I




    engaging in widespread testing. 17 Moreover, BOP has made decisions throughoi.;tt this

    pandemic to report information in ways that obscures reality, such as the decision to
                                                             •                                                       I



    exclude "confirmed positives" data from privately·rtm facilities. 18

           Another way BOP obscured the .nature of the spread of the virus in its system,
                                                                                    .                                    I



    apparently, was to omit 1·ecove1·ed inmates and staff from its daily facility·by·fability                                I




                                                                                                                                 I

    list of where there are infected staff or inmates (and instead list tecovered individuals
                                                                                                                                 I



     only in one system-wide aggregate nt1mber). For example, the·undersigned noted in                                               I

                                             •   ~                                                                                   I




     the supplement in support of Pe.tt\lOner~motion that newspapers had reported that
                                                                                                                                         I




     staff members at Allenwood USP and Allenwood Medium FCI had tested positiv~, yet
                                                                                                                                             1




                                                                                                                                             1




                                                                                                                                                 I




     BOP's website did not include either facility in its list of facilities with infected staff
      •                                                                                                                                              I




     or inmates. 19 A person looking at BOP's website and unfamiliar with those news                                                                     I




            17 ,Sf!"fi   Gzoll rttJ 8/lilr
            18   See id.
            19   SE"G" G;o,ll:. ~ Bf)tf
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 13 of 36 PageID #: 9801




stories might easily have concluded that the virus had not reached any Allenwoot\.                        ·1
                                                                                                                  I



facility, though.it had. Just today, BOP has begun to list exactly where.its "recovered" ;
                                                                                                                  1·

cases are located, and the list now includes Allenwood USP and Allenwood Medium                                   1




(each showing one recovered staff member), so the website finally accurately shows                            1




                                                                                                              I




that the virus has indeed to:uched those facilities. 20

       The government does not deny the evidence that BOP "confirmed positive"                            I



                                                                                                          I



figures are misleading and/or n:ot very informative. The government simply ignores;
                                                                                                      I

all of this, and fails to refute the implication, which is that the Court should not put1
                                                                                                      I




                                                                                                  I
all of its faith in the BOP.
                                                                                                  I

             D. The existence of the CAR.ES Act home confi.nement program. does not1
                limit the Gou.rt~ power to grant release, or counsel against doing so.
                                                                                                  I

       Third, the government is wrong to offer the fact that Congress has broadened:
                                                                                                  I.
BOP's authority to transfer inmates to home confinement pursuant to the CAREB
                                                                                              I

                                                                                              I

Act, as grounds to deny compassionate release. 21 Courts in this district have rejecte~
                                                                 .                            I
that argument, explicitly and implicitly. 22 This Court should as well, because
                                                                                              I



 nowhere in the CARES Act did Congress state that it would supplant the courts~


       20  See Ex. 2 to compare screenshots of BOP's daily-updated website, https://
 www.bop.gov/coronavirus/. one. taken on May 6, and one taken today, May 7
 (providing more detail). Today is also the first day that BOP states on the'table itself
 that it is not listing data from private facilities. See id.                             1




       21    See, e.g., Gou'-l '~- ,~ei-tf
                                                                                          I




        22   See, e.g., United States u. PoU,lios, No. 2:09-cr-00109 (RAJ-TEM), 2020 Wl-,
   1922775, at *2 (E.D. Va. Apr. 21, 2020) ("As an initial matter, the administrative
   allowances expanding the availability of home confinement provided to the BOP by
·,·{,he CP$ES Act do not limit or supersede the discretion afforded to the Court
  · ll~rsuant to the amended version of§ 3582(c)(l)(A)."); see also United States 1/· .
    Chatelain, No. l:19-cr-133 (LMB), Dkt. No. 73 (E.D. Va., filed lVIay I, 2020) (implicitly
    rejecting this argument from government by granting compassionate release).
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 14 of 36 PageID #: 9802




power to grant compassionate release to provide relief during the pandemic, ahd
                                                                                        I

Congress would have said so if it had meant to accomplish this.
                                                                                         I




      Fm~ther, the government suggests that it would be preferable to leave the              I




                                                                                                 I




problem of COVID risks to the BOP home confinement program, even if the Court is
                                                            .                                        I




not required to do so, so that it can be administered in an orderly and systematic way.
                                         .                                             . I
But again, the government is ignoring reality. As has .been widely reported., BO~'s
                                                                                                         I




messaging to staff and inmates about eligibility for transfer has been shifting, and                         I




                                                                                                                 1,




confusing. 23 And the agency's response to the pandemic can hardly be considered
                                                 .                                                                    I




orderly and systematic· when some inmates have received summary email responsJs
                                             •                           .                                                I


in less than a day (like       Pe.i1honG?r did), and other i~ates get written non-responses
                                                                                                                          I




addressed to all inmates, informing them that the warden would not be responding

to individual requests because they were too vqluminous and he had not gottep.
                                                     •                                                                        !




 guidance on how to administer the program. 24 Finally,. it is apparent from his
                                                                                                                                  I




warden's response that P~t,t1oner:-will not obtain relief through this avenue. 25                                                     1




                                                                                                                                      I


       The government also suggests that motions such as           Pe1it1oner s '~layer on a
                                                                              1




 huge volume of emergency litigation" and are a burden on th~ BOP. 26 A related


       23  See, e.g., Satija, N., Zapotosky, M., "Amid .coronavirus pandemic, federal
 inmates get mixed signals about home-confinement releases," The Washington Post
 (Apr. 24, 2020), available at https://www.washingtonpost.com/investigations/amid-
 coronavirus-pandemic-federal-inmates-get-mixed-signals-about-home-confinement- '                                                         1




 releases/2020/04/24/0bbc5458-84de-1 lea-a3eb-e9fc93160703 story.html (last visited
 4/29/20).                    .          •.               .                                                                               I




                                                                     ,                                                                        I




       24See, e.g., Exhibit 5(Allenwood-Low warden response to ;{AJMA76 and Taft
                                                                                                                                              I
 warden response to all Taft inma~es).
       25   See Ex. 5
       26.   St:G Go,/e!s   -ar-14.ur.
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 15 of 36 PageID #: 9803



                                                               •                   I




   argument is that it would be unfair to grant release to Pet1t1oner: simply becaµse he

   reached the Court before others. 27 These arguments are nonsensical: the BOP has

  ·not responded to these motions for compassionate release, ~o they impose no litigation
                                                          •                            I




   burden on the· BOP. And, that one person iri danger might.l;>e released ahead of other
                                                                       ;                   I

                                        •                                                  I




   deserving inmates is not an argument to leave him in danger. It is an argument for          I




   more motions, not fewer.

         In short, there is nothing before the Court to suggest that the best course is to
                                                                                                   I




   defer to the BOP.
                                                                                                       I




   II.    The Court has the information and judgment needed to assess this easel and
          grant release.
          The government also suggests· that the BOP is in a better position thaJ the                      I




                                                                                                               I




   Court to assess       'Pei1t1oner    request for compassionate release. But, again, the                         1




                                                                                                                   I




   Bureau's history of poorly a~inistering compassionate release, and the s~eps

   Congress-has recently taken.to ensure that defendants have ready access to courts,
                                                                                                                       I




   shows that this is wrong. 2s

          The government cites a litany of factors that BOP is supposedly in a better
                                                                   •                                                       I




   position than the Court to assess. 29 First, many ofthese factors have nothing to' do                                       1




   with Pe.tttione.rki.ndividual circumstances (e.g. "appropriate triage," and whether bis                                         I




   release would "make a difference to disease transmission" to others, comparison of
                                                                                                                                       I




    whether it would be better to release this inmate or another, weighing of supervision


          21   Id.
          28
               See. /tlik~h #- J
          29    Sfic Gov'l'J Jaf.ie-r
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 16 of 36 PageID #: 9804
resources). These go well beyond the relevant question: whether, in his case, the
                                                                                              !




circumstances are extraordinary and compelling. The government's discussion seetns
                                                          •                                       I




to assume that compassionate release is a finite resource, and that it is available ocly

if it is consistent with BOP's preferred approach to the crisis. But Section
        •                                                                                             I




3582(c)(l)(A)(i) includes no such limits: the statute empowers the Court to exercrse

compassion on behalf of any individual who comes before the Court with
                                                                  •   •                               ·1


"extraordinary and compelling reasons," such as the medical conditions                P.et,trone.,
                                                                                                           I




presents.

            Second, the list ignores the fact that Section 35"82 specifically empowers courts                  I




to assess factors such as the adequacy of the release plan, because even the BOP
                                                                                                                   I




cannot achieve compassionate release without the                          Court's approval. The
                                     •                                                                                 I




government's opposition essentially assumes that the Court can assess these facto1~s
                                                              •                                                            !




only after
      •
           the• BOP has, and only after BOP has determined that they weigh in favori

of release and so files a motion, without explaining ~hy that would be, or why that
                  •                                                                                                            I




                                                    .                        .
should be, in a national emergency. The truth is that the Court has as mtich
                                                                                                                                   I




information as the BOP would have about the release plan, and is just as qapable as
                                                                                                                                       I




the BOP at assessing it. Indeed, the Court would have to do so eventually, no matte1~
                                                    •                                                                                      I




 what.

 III.       There are extraordinary and compelling reasons for release here, and Pe. -                                                         1




            :t1t1oner-release plan is adequate.
            in arguing that this case does not present "extraordinary and compelling

 reasons," the government does not dispute that Pet1t1oner'5 reliance on N~;;ielNE 3

 places him at higher risk than most of contracting COVID-19 should it be present in
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 17 of 36 PageID #: 9805
                 A~ Peiit1on12.r-'s request is not based solely on any one factor,
                    combination of factors.
                                                                                                      but rather a

            Next, the government argues that BOP's guidance does not support releas~ due
                        •           •                                                                         I



  to a chronic condition "alone,'' or lack of disciplinary record "alone," citing seVeral
                                                                                                              I                               •


  cases that pre-date the COVID-19 pandemic.3                                  4   But   Pet1t1oner   has already

  demonstrated that the Court is not bound by BOP's guidance (which is unduly
             35                                                      -:,°-.:
                                 Pet1t1one.r
                                                                                                                  I




  narrow).           Moreover,                     is not seeking release solely due to his chronic

  conditions, or _solely due to his positive _rehabilitation, making the cases cited by ;the

  government inapplicable. 36 He is seeking release because of the combined impact of                                 I




                                                                                                                          I




  his medical conditions, conditions at his prison, and the COVID-19 pandemic: this
                                                                                                                              i




  barely-understood, highly contagious, and often invisible disease is spreading like

 wildfire through the BOP, and conditiqns at Allenwood-Low necessarily will make it

 difficult to av:oid if-it has or eventually does reach that facility.                       Pet1iiDner   reliance
             :                                                   .                                                                '




 on MEt>ig/,vcs         makes it particularly hard for him to avoid it. His chronic conditio:r,s

 make it particularly likely that, if he gets it, he could become severely ill, -or die. This                                         I




                                               •                                                                                          !




 Court should join the many that have ~ound similar combinations of clrc~mstanc~s

  .present extr~ordinary and compelling reasons to modify sentences, where the factors

  in 18 U.S.C. § 3653 also support release, as they do here.37




  ,,.. ----------                       di b        d thma . and noting regular
 from 2015 listing medication taken for a etes an as .       , . t tly at 140 oi~
                   . h f 305      nds ·and systolic measure cons1s en
 ~abetic che~s! we1g to Natio::iuHe~rt, Lung, and Blood Institute website, "[y]o~
 lugher). Acco~ding to the "th high blood pressure when you have consistent systohc
 doct~r ma~ %1::eJo:;~gher or diastolic readings of 90 mm Hg or higher."). See
 ~~~:~;;;w .nhlbi.nih.;ov/health-topics/high-blood-pressure (last visited 5/6/20).
        34 S'eE ~o V 'I:. '5 @tll..e..F

       35

       3G     1.\.




                                                        _{lj__ _ _ _                        ----=================
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 18 of 36 PageID #: 9806




            (Jq The government's focu,s on the lac/i of reported cases at Allenwood-Low
                misses im,portant points favoring release.                              1




       The government also argues that the circumstances do not provide compellitjg
                                                                                            I




reasons for release because Allenwood-Low has been "locked down," BOP has not

reported any .cases at Al.lenwood:-Low, and ·the county in which Allenwood sits has

reported only 38 confirmed cases. 38 Again, as clarified above, Pet,t,cne, remains very

expos~d .to viral infection due to conditions in his unit. Further, the fact ofno reported
                                                                 •                              I




                                                         ,                                          I




cases at Allenwood-Low is worth little weight, for the reasons already given.

Likewise, the number of reported cases in Union County is not an informative figure
                                                             •       •                                  I




without.evidence that there has been widespread :testing in the county, which th~

·government does not provide. Nor does citing it take into account the risk created by

the
 .  transfer of prisoners to Allenwood from other prisons in other parts of the country,                    '




as well as the risk posed by staff who may contract the disea~e outside of the facility,

and expose inmates in the course of their work.

       Moreover, even if there w.ere truly no cases at Allenwood-Low today, that could                          1,




change toinorrow: Indeed, in the past ·two weeks, COVID-19 has continued to· be,



       37 See /VE.f/✓ . t:ASG. l.JvvV.S , see also United States u. Tillman, 1:07~cr-00197-,
 PLM-1, 2020 W1 '1950&3f? (Vv.D. Mich. Apr. 23, 2020) (granting compassionate
 release to a defendant with asthma and diabetes); United States u. McGra1.p, 2:02-cr- ,
 0001.8-LJM-CMlY.I, 2019 WL 2059488, at *1-2 (S.D. Ind. May 9, 2019) (granting,
 compassionate release to 72 year-old inmate with limited mobility, diabetes, kidney'
 disease, Hepatitis C, and other issues).                                ·
       3s   j°EE   &ov't~ 8t/ef   M.JO   A-HAdt .JI IP
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 19 of 36 PageID #: 9807




 discovered for the first time in BOP facilities that previously reported no ca~es,
                                        •                                              I




 despite the directives that BOP has issued. For example, before May 2, FCI Gilmer
                                                                                           I




 in West Virginia was reporting no cases; it reported the first that· day, after BOP

 transferred inmates from the D.C. system to the facility.so And, despite nationwide

 "lockdowns," there has been exponential growth of confirmed positive cases at many

 facilities in the past two weeks.

              •   Butner Medium I: increased from 29 to 212 inmate cases.

              •   Forrest City Low: increased from 37 to 169. ·

              •   Fort Worth FMC: increased from 56 to 470.

              •   FCI Lompoc: increased from 8 to 541.

              •   FCI Terminal Island: increased from 58 to 618. 4 0

        Finally, the ideal time to releas~ a high-risk individual due to the threat pos~d

  by COVID-19 is before the infection gets to his or her facility, so that he can avoid
                                                                                               I




  infection, not after it reaches the prison, by which time he m~y already be gravely ill,
                                                                                                   I




        39   These comparisons come from daily tradcing of BOP's website,
  https://www .bop.gov/coron·avirus/, conducted by the Office of the· Federal Public
  Defender. See Bri .Clark, "UPDATE: Sen. Manchin issues statement regarding
  COVID-19 case at FCI Gilmer,"www.WVNSTv.com. https:/ lwww.wunstu.com.lnews
  I fci-gilmer-inmate-tests-positive-for-covid-19-;ust-days-after-being-transferred/
  (noting that prison union president at FCC Hazleton cop.firmed a prisoner from FCI
  Gilmer has tested positive for the coronavirus ~ays after inmates were transferred to
  the prison earlier this week.") (last visited 5/6/20). Likewise, Keeton Corrections, Inc.,
  a residential reentry center, had no reported c·ases on May 4, but did on May 5.
         40 These figures come from daily tracking of BOP's website, https://www.bop.
   gov/coronavirus/, conducted by the Office of the Federal Public Defender. They do ndt
  :reflect deaths.
                                                                                                       1
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 20 of 36 PageID #: 9808




  or worse·. 41 Other courts have done so, and this court should as well. See, e.g., Casey
                                       •                                                   I




  v. United States, No. 4:18-cr-4,. Dkt. No. 35 (E.D .. Va. May 5, 2020) (granting
                                                                                               I



  co~passionate release to 76-year-old defenda:t?-t at FCI Petersb~rg Low suffering, from

  severe cardiac issues, d~spite a~sence of reported cases there); United States v.

  Echevarria, No. 3:06-cr-269 (MPS), 2020 WL 2113604 (D. Conn. May 4, 2020)

  (granting compassionate release to defendant at FCI Allenwood suffering from

  bronchial asthma, despi~e absence of reported cases there).

               D.    Petitioner will be safer a~ home than he is at Allenwood-Low.
          I~ a      similar vein, the governm~nt argues that Pet,tioner•s .release        plan is

  insufficient because it entails his going to live in a h<;>use...      -in .NFW '/t>fl.{<. noting

   that A}EUJ ¥oil/< :has experienced /O°'oot/s confirmed positive c~ses and 3,642 fatalities;

  per the CDC.         As devastating.as those numbers are, again, they mean· nothin&" in
                                                                                                   I




   co~parison to the numbers at Allenwood-Low absent evidence that there has been

   any testing conducted there.

          The government also notes that       Pe.tahone.r   would have to go to the doctor! to

   obtain medication, were the Court to release him. First, counsel expects that ·if the

   Court released      Pet,t,oner   the BOP would release him with 30 days' worth of his


          41On April 1st, a district court in Northern Florida commuted a life sentence
   for a defendant named Andre Williams to time-served with 12-months home
                                                      •                                                I




   confinement, finding age and medical conditions created significant risk of "life
   threatening illness should he be exposed to COVID-19 while incarcerated." U.S. v.
   Willia,ns, No. 04-cr-95, at *7 (N.D. Fla. Apr. 1, 2020) (ECF No. 91). Before the order
   granting release was filed, Mr. Williams caught coronavirus in FMC Butner·. He died
   April 12th. See BOP, Inmate Locator website, available at https://bit.ly/2XDfgZe)~
   https://www .bop.gov/ resources/press releases.jsp (last visited 4/29/20).                              1




                                                  D
     Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 21 of 36 PageID #: 9809



       prescribed medication. 43 Second, were he unable to obtain new prescriptions with a

       phone call or telemedicine visit, then doing so would probably entail one trip to a

       doctor's offj.ce, which could be expected to practice extremely careful infection-

       avoidance strategies (on that trip and any necessary trip that follo,vs). His family

       could obtain the prescriptions and other necessities for him. <1 4

                In short, the government's objections to R~t,'honer;G,plan essentially amount to

       objections that the plan cannot guarantee that he will never be exposed to infected

       people. But perfection in a release plan is not the standard an inmate must meet to

       compassionate release. Here, if released,                Pe.i,t,one.,    can almost entirely avoid people

       outside of his immediate family, and practice ideal hygiene; at Allenwood, he cannot,

       placing him at much higher risk for infection, and for severe illness or death.

                                                       CONCLUSION

                For these reasons and those already given,                      Pet,t,one.r-       respectfully requests

        that the Court grant his request for compassionate release, and modify the terms of

        his supervised release to include a period of home confinement. /1/5L\ ,4t.co{loililt,_ fD
       .1l)tW cA-Se- /;~Wj { 11.i!-CA+-ltf{)tl.iz£ 117/l. , /)~fo hvJ-J A.(o,{(- 11/0/,i,,t/f I wft;(e ;U!.tJt{t-lii/{-, /1 1.s .
        5&tJ./hi,iltf 11J 1,-y.C,,4-!LS/ ,4MJJ Ml/ ft;ff)#tef-.. {le,/,t-r -Hus. cuwd· d<ttti1~ .,,v.ece,IAl-f
        /;U f{ie -;:;u f-t(Le!, f of fit1(Wt:5S ,4-MLJ E"Q!LL!--( Jv15hf!.e                    r




                                                                                Re5ff-e,I Fu!(f( Jt,1h1Y1/!l-aJ

                                           I
                                               JOJO                       .dn-amr ~
                                                                             A-NIILPAJY UR..so I p;2.{J fo
                                                                            f£o /llo, bl( /01- 7t/ff
                                                                            L Jc_ :z, ~!/<&iJ wooo -low
                                                                               P,o. 13ox ·(ooo
                                                                            lU lf/fc3 DE/;/Z.I        PA   I 788 ?


                A BOP representative at another facility info.rmed the undersigned that this
                 43

        is standard practice.                                ·
-=========================:===============~~~=======================================
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 22 of 36 PageID #: 9810



                                          AFFIDAVIT

         I Here1?y Certify that th~ ~oregoing facts       ~r~   true and correc~ to the
best of my laiowledge and belief under penalty of perjury a~ per 28 USC Section
1746 .




                                   CERTIFIC.A.TE OF SERVICE
         I Hereby Cert.ify that a copy   df th~· foregoiri·g Pe.tit~oriiMotion w~t rnaiied
·on this    cl:~     day of ~                   , .20.20, by First Class Mail, postage
prepaid to:


                                                                    _.,
               Office of the US Attorney
                   :J 71 tAo m11-1u Pl.1-VJ E
                    U, 5. Do-:!.
                         .     '            .




          ~====:::::::====:'.::==:::::::::::::::::::=::=====:'.::==- -~ - -~ __._- ~-        ---····- -
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 23 of 36 PageID #: 9811




                               ATTACHMENT(S)
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 24 of 36 PageID #: 9812
 Case l:15'-cr-0009~t:m1 H)dilarnumetiB21Q31 RHeac:OSaoimBO ~ge'38Jarf38=ffiij~M



                                                 Exhibit 5

              T;} 11 Correctional
              I nslilulion




 MEMORANDUM

 Date:       April 6, 2020
 To:         Caf!l p Inmate Population

 From:       D. Patrick, Executive Assistant/
 cc:
 RE:         Response to Influx of Inmate Requests to Staff


 This is in response to the multiple Requests to Staff (Cop-outs) which have been forwarded to my
 office for response. Due to the number of Requests to Staff received, individual responses will not be
                                                                                                    1




 provided, nor will any future requests regarding this same. matter be addressed:                   ,




                                                                                                        I




  Staff has not been provided guidance by the Bureau of Prisons (BOP) regarding the Attorney
  General's Memorandums involving any revised procedures for an inmate's placement on Home
  Confinement. Therefore current procedures will remain in place.

  Furthermore, due to the current decision by the Bureau of Prisons to close the facility and the           1




  subsequent transfer of all inmates,-each of you will have to make this req~est at your new facility.      1
                           ~~ INBOUND NOTIFICATION : FAX RECEIVED. SUCCESSFULLY ~,.,,
        Case 1:03-cr-01382-NGG          Document 1220 Filed 06/02/20 Page 25 of 36 PageID #: 9813
        TIM~63ii.-&-re001lll8'l5-1.-43 RKaocID~aEiolRilarlf m/dwaN ~!tj_ mf~III))# 4!186
         April 12, 2020 at 7:44:41 PM EDT                                   BOP Inma~e             57                           l             Receivea
04/12/2020 18:43                                                            BOPlnmale 917-727-9194                                                                                 P1




                                            • 0   SUPPLEMENT TO EMERGENCY MOT[ON FOR RELEASE•H


               APRIL 13, 1020

               THE HONORABLE BRIAN R. MARTINOTTI
               UNITED STATES DISTRICT JUDGE
               UNITED STATES DISTRICT COURT
               DISTRICT OF NEW JERSEY
               402 EAST STATE STREET
               TRENTON. NEW JERSEY 08608

                          Ru United States v. Steven Bradley Mell, Docket No. 18-CR-757 (BRM)

               De:ir Judge M:irt1nott1:

                     Derend:mt respectfully seeks le:ive to fll~ th1S E1nergency Supplement:il Motion ror Rele:ise , 1:i r:icsmnle. due to the current 1nsmuuon:il
                                                                                                                         0




               lock-down \\ h1ch prevents 1nn1:ites from :iccessins lee:il wnuns m:iteri:ils :ind ccr,>y-m:ich1nes.
                             0




                    Pending before the Coun 1s Defend::int's mouon for b:111 pending h:ibe:i.s rehef. Dcfend:int h::is presentc~ e,."traord1n:ny c1rcumst:inces 1n
               suppon or :'llS motion - 1.e .• the thre:it of 1he no\•el coron:ivnus c~co\lJD-19~). The Government h3S flied :in opposition to the mouon. but th:it
               opposmon h:is not yet been received by Defend:mt :is It w:is filed under se:il. 3nd Defenci:int 1s not represented by counsel (:ind unable to obt:11n
               printe co-.1.~sel).

                      Smee r11ms the pend1n.s en,ersency motion for b:111. :it lust one sl3ff member :it the Allcnwooci Complex IS behe\•ed to h3ve tested pos1twe
               for COVID-19. Further. upon mfonn:mon :ind belief, 3t least one inmates w:is reported to h:ive e~h1b1ted symptom: :ifter be1ne tr:insferrcd into _
               the ,nstmmon, :ind w:is removed to 3 loc::il.hosp1t:il Both accounts were rcponed m local :ind n::iuon:il news

                     On Apnl 3. 2020. U.S. Attorney C-ener::il Wdh:im B:irr directed 1h:it the Bure::iu of Prisons 1mn1ed1:ite rele:ise inm::ites to ho1ne confinement         1




               1fthey h:i\•e COVID-19 risk factors, as detenn1nec! by the CDC. Despite th:it d1recuve. mff:it L.S.C.I. Allenwood h3ve failed to do so. The
               cateeory or •:it-risk~ mm:ites includes 1hosB who h:ivc consesuve heart failure, othBr coron:ny disease. :ind other mnnune system def1c1enc1es.
               such as c:incer. Defend:int's tned1cal condmons include chrohns disease, PSC (prm1:1r1 :clerosins cholansm:). hverd1Sease. bean d1Sease, high
               blood pressure. and :i,1hm3'bronchms.

                       The state ofDefend:int's health pl:ices h1n1 at:in mcre:ised nsl: of contracting :ind pcnshmg from the virus. The hkehhcodcf contr:icun.s 1he
               virus 1s heightened b:, 1he f:ict th:it Defend:int (s1vcn ihe lock-down procedure th:it commenced on Apnl l. 2020) IS required to rem:11n indoors
               with more than 100 ether 1nm:1tcs, m :in open-:11r connnory setung. At :iny Sl\'en .nne. Defend3nt 1s forced to be w1th1n far less th:in six feet oht
               le:ist 12 other mnl3tes. :ind very often rnore The virus \VIII be 1nesc:1p:1ble once (not If) 1t presents itself 1n Defen~:int's housing unn. :ind one c:in
               re:i:ion3bly expect th::it death wdl be S\Vlft :ind cemm forn1:1ny. mcludmg this Defend:int, gl\'en the ·ma'!:,.hty of the m ed1cal staff :it the 1ns11tut1on
               to de:il with the crisis. It :ii.so bc:irs not1ns that screenmg at this institution h:is occurred on only three occasions over the p:ist two weeks, crcauns
               the po"1b1hty for l:itc detection me!. r:imp3nt spread.

                    There are exm1ordmaty and excepuon3J c1rcumsuinces whlch w:imnt not only Defend:mt's release on bail. but the 1nod1f1c:iuon or his tenn
               or 1mpnsonn,ent under 1& U.S.C. 3S8:?(c)(l )(A). Unless this Court endeavor to afford him the :ippropn:itc rehef. his sentence of 7 yc:irs
               1mpnsonment will hkely be :i dc:ithsentence.

                    Accordingly. m view or the exigent c1rcu.-nst:inces. the Court should order Defend:int rele:i:ed on b:ill (for.hwnh) with 3 condmon of su1ct
               home confinement


                   Respectfully subnm~ed.


               /,I   Steven Br:idley Mell

                   STEVEN BRADLEY MELL
                   REGISTER NO. 71567-0S0
                   L.S.C.I. ALLENWOOD
                   P.O. BOX 1000
                   WHITE DEER. PA 17887

                   cc: PatrlCl3 Astorga. AUSA



                                                                                                                                                                      1 or 1
                         INBOUND NOTIFICATION : FA..'< RECEIVED SUCCESSFULLY
                                         'k1'r·                                                                       t,1:
       Case 1:03-cr-01382-NGG     Document 1220 Filed 06/02/20 Page 26 of 36 PageID #: 9814
       nM~!ffiei:F~b(R FDdoom.enteMi41s16FRml:lrnBlfmmh~rn~~lID#: 2m-
         Apri1 27, 2020 at 2:02:40 PM             EDT                      BOP Inma~e                 69             ··-r-              Received                   1




04/27/2020 13:01                                                           BOPlnmate      917-727-9194                                                                   P1




                                  EM ERG EN CY MOTION ., '., THREATOFCOVID-19 '., • EM ERG EN CY MOTION


             .,\PR[L27, 2020

             (BY FAX: (71S) 613-2386/2437(
             THE HONORABLE ALLYNE R. ROSS
             UNITED STATES DISTRICT JUDGE
             UNITED STATES.DISTRICT COURT
             EASTERN DI STRICT OF NEW YORK
             225 CADMAN PLAZA EAST
             BROOICLYN. NEW YOR~ 11201

                  Re: United States ,~ Juan Espinal. Docket Nos. 16-CR-349 (ARR)l09-CR-683 (ARR)/08-CR-242 (1-\RR)

             Dear Judge Ro:ss:
                  Defend3nt respectfully submits this emergency letter:mot1(!n, pursu:int 1018 U.S.C. 3582(c)(l)(A). for:sn ordermod1fyins his tenn of
             1n1p:uonment in th~ w:ike of the coron3v1nu p:mdem1c, 3nd the thrc:n 11 poses to his safer;. For the rnany reasons set out below, this n1ot1on
             should be pron,ptly sr:inted."

             I.   INTRODUCTION.


                   As amended by the First Step Act of 201 Ii, 18 'lJ.S.C. 3582(c)(l )(A)(1) authonzes a coun to modify and reduce a term of 1mpnsonment
             upon a mouon of the c!efendant (after the defendant has exhausted his adm1n1strat1ve rem ed1es), upon a finding that "extnord1naty and
             compe lhn_s reasons" v.:amnts such a reduction. l S U.S.C. 3582(c)(l )(A)(1). Defendant here subm ns that he has exhausted his adm 1nistr:1t1ve
             renud1e:s, insofar as he has requested relier from the W:irden ofhlS rac1ln.y, and his request was denied. Further, since the Bureau of Pnsons has
             c!eternuned that Defendant 1s not ehg1ble for relief, funher auen,pts at e,;hau.suon would be nothing more than an exerc1Se 1n fuulny. Further, this
             case presents both "exmiordm:iry and com;,elhng re:i:ons" (u., Defendant's heightened vulner:ib1hty to contracung and pensh1ns fron, the virus)
             ton,oci1f-/ the sentence.

             I.   EXTRAORDINARY AND COI..,f PELLING REASONS TO MODIFY SENTENCE.


                    Defendant 1s sen·ms hlS sentence at the Low Security Con-ecuonal lnsmuuon 1n Allenwood. Pennsylvania Since Apnl 1, 2020, Defencbnt
             has been confmec! (24 hours) to his assigned housing unn. an open-air, donmtoty-hke semns. with approxnnately 150 o'lher pnsoners - all 1n
             excepuonally close proxnn ny to one another. Prisoners are often r:ir less than stX feet from each other. Thus, social c!ist:incms under 1llese
             ctrcunm:mces is an nnposs1b1hty. Prior to Apnl 1, 20:?0, the date a national pmon "stay 1n place" d1recm•e was nnplemented. Defendant was
             afrqrded a daily opponunuy to pDct1ce soc13I d1stanc1ns: The "stay m place" d1recuve placed inmates ,n conS1der:ibly closer pro:<1m1ty to one
             another, for considerably longer penods. mcreas1ns the potential for the virus to ~pre ad to 1nore pnsoners faster. Although Bureau of Prisons
             off1c1als cen:unly intended for the "suy m place" 1nmauve to nnmm,ze the hkehhood of spreading the v1ru:, and thus their soal to protect
              prisoners. the oppoJ1te 1s ccna1~ to prove to be the case.


                    Notably, prisoners at Defendant's msmuuon are not be1ns tested ror the ,•1rus, and nunm,al :crcen1ns (temperature checl:s) a~e perfom,ed
              o,;ce a week The lack or more robust screening or te:mns heightens the nsk alre:idy :assocl3ted with the pande1mc. Placms pnsoners 1n closer
              proxmuty to one another, for lonserpenocb oftnne •· mdeed, 24 hours.a d3y--w1thout ten1n.s or rrequent screening, ts a recipe for disaster. A
              disaster that 1s cenasn to occur. This 1s espec1all:; true g1,•en the ab,hty of the virus to 13y dormant.and apparently mutate. At least one law1naker .
              (Fred Keller, (R•P:i.) recently cr1t1c1zed the Bureau of Pmons for fa1hns to adhere to pubhc health gu1dehnes, thereby placing pmoncrs au
              sreater nsk.
              Given Defendant's vulnerab1hty, there 1s a sub:,.tanual.hkehhood that, unless n1od1f1ed, the tem1 of 11npr1sonment nnposed.wlll effecuvely become
              a de3th sentence.


                     These extr:iordnmy and compellms rea:sons.warr.int swift :ind certain action by the Coun. Clearly, the circumstances both au'lhor1ze :ind
              warrant an order 1nod1fy1ns the tenn of nuprisonment, and the Coun should endeavor to do so: promptly. See, Ur.ned Smes v. Colvin, Docket
              No. 3:19-CR-i 79 (0. Conn. Apr. 2, 2020j(sranuns emergency !nod1f1cat1on mouon to protect the pmoner from contr:icuns the virus); United
                                                                  UUI   IIIUIU\'-'   .__.., •   t ._.   v•-,
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 27 of 36 PageID #: 9815
    ~ll!ffien:F91JIIDm96(RFDdoo01.HT1e~Bi41. FfiMm:JCOO'HYIW Ff¥23mf&iFlttfflBIID#:2ffflE




     Statesv. Resnick, Docket No. 12-CR-1S2 (S.D.N Y. Apr. 2, 2020)(!3me): Umted States v. S3w1cz. Docl:etNo. 08-CR-287 (E.D N.Y. Apr.10,
     2020)(sin1e); Umted St3tes \'. Brannan. Docl:et No. 4:1 S-CR-80 (S.D Tex. Apr. 3, 2020)(s3nlc)


     II.     EXHAUSTION OF ADMINISTRATIVE REMEDIES.


             Derend3nt has requested orthe W3rden th3t he be released to home conrincnant under both lhe CARES Act. and d1recuves 13sued by ihe
     U.S. Attorney Gener:il to the Bure3u or Pmons on M3rch 26, 2020 and Apnl 3, 2020, 1n llaht of his he1ahtenec! nsk of contr3ct1na the vnu~, :and
     pensh1ns from 1t. The Warden declined his request cmns to Bureau or Pnsons pohcy rendenns Defend:int 1nehs1ble ror the relief he seeks.
                                                                                                                                                      1




     Nolh1ns more 1s required smcc :ir,y further :attempts to e:<h3mt his adm m1srrauve remedies will be 1net with the exact same results. Funher
     atte1npu would thercrore be ruulc, and the Court has Junscbcuon to entena,n and srant this n1ot10n for em crsency mod1f1cat1on or the sentence.


             "E\•cn where exh:iwuon is scenunsll' m:andated by statute or dcc1S1on3I law, (:is IS the c:ase '\\'Ith Secuon 3S82(c)(l)(A)(1)J. the requ1r~ment'
     ts noubsolute," W3shtngton v. Barr, 92S F.3d 109, 118 (2d.C1r. 2019) E:<h3ust1onwould be unncccss3rywherc an :attempt to resolve t.'le m~tter
                                                                                                                                                          I




     with the :asency would be nothmg 1nore than 3\\ e>:crc1Se 1n futthty. An mdr.•1du:il •m3y bypass ll1c :1cbnm1Str:mvc process where exhaust1on
     would be ruule or n13dequatc." Homs v. Doe, 484 U.S. sos. 327 (l 988); Snmh v. Robm!Or., 468 U.S. 992, i 014 n.17 (1984). E;d\3usuon ·.,~uld
     be ruule where there" a ·•cert:imty or :an adverse decision• from the :agency. Fraley v. U.S. Bure:au or Pmons, 1 F.3d 924, 925 (9th Cir. i9i>3);
     McQueen v. Colo. Spnngs Sch. 01st. No. 11, 488 F.3d SGS. 87S (101h c,r. 2007). "[l)hn agency has an1cul:ited a ,·er/ clear position 011 ~1e, issue
     which 1\ has den1onstrated It would be unw1 llms to reconsider," e;ch3us\1on 1s not required. R:indolph-Shcpp3rd Vendors or An, er1c3 ,•.
     Wcmberser, 79S F.2c!. 90, 1OS (D.C. Cir. 1986). runher. the fact that an :uinuntstrauve agency l3cks, or bclu:ves nselr to l3cl: :i~lhonty to :ic.t upon
                                                                                                                                                              I




     a d1Spute can make an adverse dec1s1on cen:un. Sec, Wemberscr v. W1esenreld. 420 U.S. 636, 641 n. 8 (l97S); McNcese v. Board of Education.
     373 U.S. 668, 674-76 (1963).


             Accordingly, the Coun should consider tlus tnouon o~ the tnems.


      111.    CONSIDERATION OF THE FACTORS SET FORTH IN 18 U.S.C. 3SS3(a).


              The Coun IS required to cons~dcr the ractors set forth 1n 1B U.S.C. 35S3(a) 1n dec1d1ns whether to modify a term or nnpmonment. In :th:it
      reg3rd, Defendant subnuts t."13t nothms m Section 3SS3(a) counsel :1g3mst sranung this mouon.


      IV.     CONCLUSION.


              For tJ1c reasons stated. Defendant respectfully requests tlm th1S Court modify the tenn of nnpr1somncnt m1posed by reducms u to "tn~, e•
      sc1Vcd," :me!. d1recuns h1s nmned1atc release. There3ftcr, Defendant will se1C-qu3ranune at h13 residence for 3t lent l4-d3ys, ar,d adhere to :any
      other rcstr1ct10ns or conditions that the Court m :ill its w1:sdon1 deems appropr1:itc


              WHEREFORE, Defendant prays that thts n10t1on ~,11 be sr3nted.


      Respectfully submmcd.


      Isl Juan Esptn:il


      JUAN ESPINAL
      REGISTER N0. 7S928-0S3
      L.S.C.J .•A.LLENWOOD
      P.O. BOX 1000
      \\'HITE DEER, PA 17887

                                                                                                                                                                  I




       " By '\.irtue of a national institutional lockdown, inmates al'c not affo1•ded access to legal m·iting matu·ials, such as paper, printers or
           photocopies. Consequently, Defendant seeks leave to file this Emergency Motion via facshn ilc.                                                         I

       cc~ U.S. Attorneys Office
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 28 of 36 PageID #: 9816




Sent Date:      Thursday, May 7, 2020 6:20 PM

To:

Subject:        RE: Please confirm whether this is an accurate sum



                  •                                                                                         I




This is accurate for the most part and I agree with the description in your email (herein) of the accounts t~at is
going on here at Allenwood-Low. although it does not speak to all that I ~ave share with you, I find that it is most
relevant to the on goings here at this institution. Thanks Reese                                                1




                on 5ll/2020 4:36 PM wrote:

>

Mr. Reese,
Please reply to let me kno.w if the below is an accurate su.mmary of what you have observed and shared ',Yith me
in the last two days. Thank you.                         ·                                  •            ,
                                                                                                                    I




Moreover, BOP's response to COVID-19 varies from prison to prison, by necessity. Mr. Reese's experience
provides an important example of.this. In correspondence with Mr. Reese, the undersigned admittedly too-                1




loosely employed the colloquial phrase "lockdown," and, regrettably, carried this imprecision into the
supplemental brief. Doing so masked important details about the varied impact of the directive to secure inmates
in cells or ·quarters, discussed above. Mr. Reese has now clarified that, -at his low-security facility at Allen~ood,
BOP's directive to "secure[ inmates] in their assigned cells/quarters to decrease the spread of the ~irus'' ctPiJears
to mean_ nothing more than confining men to sleeping areas that are not even entirely walled-off from other areas
and inmates. Mr. Reese described his unit as a ''.dorm," a collection of 2- or 3-man "rooms" that are abou~ 8 feet
by 11 feet, and have no doors. Moreover, the brick walls on either side of the tw~ beds he and his bunk-mate
share do not reach the ceiling; Mr. Reese estimates that they r~ach only 7 feet. Thi~ set up houses about 100 or            1



so men on.Mr. Reese's side of the building; on the other side of the unit are another set of these "rooms," for
another hundred or so men. Other areas of the unit contain communal showers and toilets. According to Mr.
 Reese, one set of showers on his side of the building are out of service and have not been repaired pue td
 restricted visits to the prison, so roughly 1"00 men must share 7 showers.

Also according to Mr. Reese, some inmates are still traveling from the unit to their !)NICOR jobs at other pkrts of
the prison. Further, at meal times, the entire unit walks together to another building and lines up there for food
that they then walk back to their unit; in the process, they cross paths wi~h inmates from other buildings. lf1they
want ice, they get it themselves from a manually-activat~d icemaker.
                                                                                                                                1




                                                                                                                                '/T/2020
     Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 29 of 36 PageID #: 9817




From:                             ALF/InmateToWarden
Sent:                             Thursday, April 9, 2020 11 :41 AM
To:                               -/\!LAWRENCE WAYNE -/\!REESE
Subject:                          7249bf21-8d8e-4dfb-ae4e-Sfc25a744138



The Bureau of Prisons has identified nine criteria for which you must meet to be considered for home
confinement due to Covid-19, if you have underlying medical conditions identified by the CDC. This criteria
has been developed based off of the AG Memo and the Cares Act, you must meet all of the below listed
criteria;

1) Primary Offense is not violent;

2) Primary Offense is not sex offense;

3) Primary Offense is not terrorism;

4) No detainer;

5) Mental Health Care Level is less than IV

6) PATTERN risk score is MIN

7) BRAVO score is LOW or MIN

8) Served at least 50% of their sentence

9) No Incident Reports in the past 12 months

Your current offense is classified as violenc.e (unl_ess it is overturned by the court), your current PATTERN risk
scores is low, and you have only served 32 percent of your current sentence, therefore you do not meet the
criteria at this time:




> > > -/\!"REESE, -/\!LAWRENCE WAYNE" <71980054@inmatemessage.com> 4/8/2020 4:52 PM>>>
To: Warden
Inmate Work Assignment: ccs1

***ATTENTION***

Please cut and paste the· message indicator below into the subject line; only this indicator can be in the subject line.
7249bf21-8d8e-4dfb-ae4e-Sfc25a744138                                                         ·
Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be delivered
to the inmate.

 ***Inmate Message Below**,.




Warden,


                                                            1
   Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 30 of 36 PageID #: 9818

                                                                                                                I




  I already met with the unit manager today and she told me to reach out to you directly on this matter because she said
  she could not address these issues. Thus, I email you to inform you that dl:le to the change I the law for my c~ime I am
  now consider a non-violent inmate un the (U.S. V. Davis; No 18431) recently decided in 2018. My arson ch~rges of 18
  USC 844(n) conspiracy to commit arson, 844(i) arson; 844{h) all are in fact now disqualified as a "crime of ~iolence";
  leaving me with a simple "fraud charge" that carries a 5 year maximum term of imprisonment. Also, once this has been
· reclassified by you and/or the Court's (which I have a motion in for reduction of my sentence as a matter ~flaw), I am
  now 1.5 years pass the time in which I should be doing and thus I should not be here after serving close to 5 years and
  counting. Additionally; due to my potentially terminally medical history, I qualify for early home (medical) ~onfinement
                                                                                         •                          I




  due to the Covid-19 virus outbreak as my illness is high blood pressure asthma and chronic airway obstructions and
  alike, just to name a few. Again, I ~rite to inform you and ask that you or your staff contact the court directly to inquire
  of this new development of the law in wflich I now "MUST" be_ considered for immediate release on both "i'atters now
  presented to you in this email: I look forward to hearing back from you as~p. Thanks!           .
                                                                                                                        I




                                                                 2
    Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 31 of 36 PageID #: 9819




                                                         COVI D-19                        1
                                                                                              ases
                                                                                                                                         I




05/07/2020-Th~ BOP has 140,369 federal inmates in BOP-manage institutions and 11,161 in communityrbased facilities.
The BOP staff complement is approximately 36,000. There are 2646 ederal• inmates and 244 BOP staff wno      I
                                                                                                               have
confirmed positive test results.for COVID-19 nationwi.de. Currently, S 1 inmates and 278 staff have recover~d. There have
been 44 federal inmate deaths and O BOP staff member' deaths attri uted to COVID-19 disease.

         .                                                                ..                  I              .                               I                                          •




                                   .                                                                                                             I                            •




   Due to the rapidly evolving nature of this public health crisis, the BOP will update he open.COVID-19 confirmed positive test numbers, recoveries,
   and the number of COVlD-19 related deaths daily at 3:00 p.m. The positive test nu bers are based on the most recently available cbnfirmed lab
   resu,ts involving open cases from across the agency as reported by the BO P's Of ce of Occupational Health and Safety at 11 :00 a.ril. each day.
                                                                                                                                       I.
    BOP field sites may report.additional updates throughout the day. Data Is subject o change based on addltional·reporting.
                                                                                                                                                     I




   The BOP has begun additional testing of asymptomatic inmates to assist in slowin transmissions within a correctional setting. As s~ch, our data
   rene~ts an Increase in the number of COVID-19 positive tests reflected in the table elow. The BOP is able to better utilize this information for the
   management of an outbreak at the relevant, affected facility.                                                                                         I,




   The inmate totals listed do not include inmates participating in the Federal Locatlo Monitoring program or being held in ~y....m.anag.ed
                                                                                                                                             ~r
   ~ - Additionally, the reference to the FCI Butner Low below refers to an lsolati n unit that is physically separated from the rest the LSCI.

                                                                                                                                                              I




                                                                                                                                                                                                 -·
                        Inmates          Staff           Inmate                · Staff            nmates         Staff
   Facility_A                                                                                                                 CitY.                                                    .State
                        Positive         Positive        Deaths                  Deaths           ecovered       Recovered
                                                                                                  I                                                                                    AL
   Aliceville FCI       6                4               0                      0             3                  3            Aliceville

   Allenwood
                        0                0               0                      0
                                                                                                  I                           White Deer1
                                                                                                                                                                  I




                                                                                                                                                                                       PA
   Medium FCI

   Allenwood
   USP
                         0               0               0                      0                 J                            Allenwood ·
                                                                                                                                                                      I



                                                                                                                                                                      I
                                                                                                                                                                                        PA


   Atlanta USP           4               6               0                      0                                3             Atlanta                                                  GA

   Beaumont
                         0               1                0                     0                 0              0             Beaumont                                                -TX
   Low FCI                                                                                                                                                                I




   Beaumont
                         0               3                0                     0                 0              0             Beaumont                                                 TX       "Ir
         Ff"! . ...
   Uorfi11,n                                                  ... -·-·•                                                                                               •       I   ••
                                                                                                                                                                                             ~
     Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 32 of 36 PageID #: 9820




                                                               COVI D-19 Cases

     The BOP has 140,708 federal inmates in BOP-managed institutions and 10,817 in community-based facilities. The BOP staff
     complement is approximately 36,000. As of 05/06/2020, there are ¼100 federal inmates and 365 BOP staff~who have
     confirmed positive test results for COVID-19 nationwide. Currently, !559 inmates and 149 staff have recovered. There have
     been 42 federal inmate deaths and o BOP staff member deaths att Lbuted to COVID-19 disease.                                                I




         Due to the rapidly evolving nature of this public health crisis, the BOP v.,ill updat the open COVID·l~ confirmed positive test numbe~ and the
         number of COVID-19 related deaths daily at 3:00 p.m. The positive test numbers re based on the most recently available confirmed'llab results
       . invol~ing open cases from across the agency as reported by the BOP's Office of ccupational Health and Safety. BOP field sites may report
         additional updates throughout the day. Data is subject to change based on addi~onal reporting.                                             1




                  •                                                                                                                                 I




        The BOP has begun additional testing of asymptomatic inmates to assist in slowi . g transmissions within a correctional setting. As sue~, our data
        reflects an increase in the number of COVID-19 positive tests reflected in the tabl below. The BOP is able to better utilize this information for the
        management of an outbreak al the relevant, affected facility.                                                                           I
                                                                                                                                                        I




        The inmate totals listed do not include inmates participating in the Federal Locati n Monitoring program. Additionally, 1he reference ~o the FCI
        Butner Low below refers to an isolation unit that is physically separated from the est of tlie LSCI.                                   ·




        Inmates              Staff              Inmate            Staff
        Positive ....        Positive           Deaths            Deaths
                                                                                   Facility                                      ~                                 State


        621                  15                 6                 0                Termina Island FCI                            San Pedro                         CA

        467                  1                  4                 0                FortWo h FMC                                  Fort Worth                        lX

        211                   13                6                 0                Butner J•~ium I FCI                           Butner                            NC

        113                  1                  0                 0                Forrest 1ty Low Fa                            Forrest City                      AR

        105                  23                 0                 0                ChicagorCC                                    Chicago                           IL

         105                 49                 8                 0                Elkton FCI  I
                                                                                                                                 Lisbon                            OH
                                                                                               I
                                                                                               I
         57                   3                 0                 0                Lexington FMC
                                                                                               I       •
                                                                                                                                 Lexington                         KY

         52                   10                0                 o·                                                             Lompoc                            CA

                                                                                                                                                                           .,.
         50                   4                 0                  0                Yazoo Ci       LowFCI                         Yazoo City                       MS

         48                   17                7                  0                                                              Oakdale                           LA

                                                                                                                                  Joint Bas~
         40                   3                 0                  0                                                                                                NJ
                                                                                                                                  Mdl

         34                   15                                   0                Lompoc         p                              Lompoc                            CA

         27                   3                  0                 0                Butner Lo wFO                                 Butner                            NC


___________________________________________________ ______                                                                                                  _:..                 ~
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 33 of 36 PageID #: 9821

.!4        'I!>      1        u        uanouryt-l.l                           uanoury                                 u

23         0                                                                  Oklahoma
                              0        Oklahoma City FTC                                                              OK
                                                                              City

                                       V~lunteers of America, Inc.
20         b         0        0                                               Minneapolis                             MN
                                       (Minnesota) (RRC)


19         0         0         0       GEO Reentry. Inc. (RRQ                  Leavenworth                                KS       . ,.

15         40        3         0       Milan FCI                              Milan                                       Ml


7                                      Community Resources for Justice.
           0         0         0                                               Boston                                         MA
                                       Inc. (RRC)

6          4         0         0       Aliceville FCI                         Aliceville                              AL

                                       Central Territorial of the Salvation
6          0         0        0        Army; DBA Salvation Army               Chicago                                     IL
                                       Correctional Ser (RRC)

6          8                   0       Yazoo City USP                         Yazoo City                                      MS

5          4         0         0       Butner F~C                             Butner                                      NC
4          6         0         0       Atlanta USP                            Atlanta                                 GA



4          0         0        0
                                       Volunteers of America Texas, Inc.                                                              "'
                                       (RRC)                                  Hutchins            I           TX

3          2         0        0        Bennettsville FCI                      Bennettsville       I SC
                                                                              Grand               I
3          0         0        0        Cherry Street Services, Inc. (RRC)                         I Ml
                                                                              Rapids
                                                                                                      I

3          0         0        0        J<intock Group. The (RRC)              Philadelphia            I           PA                .....   '•




3          0         0        0        J<intock Group, The (RRC)              Newark                  I           NJ

2          0         0        0        GEQ Reentry of Alaska, Inc. (RRC)      Oakland                 ICA
2          8         0        0        Oakdale II FCI                         Oakdale                     ILA
                                       Behavioral Systems Southwest Inc.                                  I
           0         0        0                                               Los Angeles                 ICA
                                       (RRC)
                                                                                                          !




1          0         0        0        CORE Services Group, Inc. (RRC)        Brooklyn                        jNY                     ..,
           0                  0        Carswell FMC
                                                                                                              I
                                                                                                                                      ,.
                                                                              Fort Worth                          TX

           0         0
                                                                                                                  !



                              0        Cherry Street Services. Inc. (RRC)     Detroit                                 Ml
                                                                                                                      I
           1         0        0        Coleman Low FCI                        Sumterville                             FL
                                                                                                                      I
1          0         0        0        GEO Care, LLC (RRC)                    Sacramento                              CA
                                                                                                                          I




           0         0        0        Gilmer FCI                             Glenville                           WV
                                                                                                                              I




1                                      Keeton Corrections, Inc.
           0         0        0                                               Birmingham                              Al
                                       (Birmingham) (RRC)

           n         n        n        Pioneer Human Services: DBA:           C"'.,.. ...... ,_                       \All\
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 34 of 36 PageID #: 9822

              V         V            V                                           .>caun::                                                           YYI'\
                                           Pioneer Industries (RRC}


              0         0                  Southeast Missouri Behavioral
                                     0                                           Farmington                                                         MO
                                           Health. Inc.; OBA: SEMO CTC (RRq                     I



   1          0         0            0     Volunteers of Arperica (RRC)                                                                                     ....
                                                                                 Metairie                                                           LA


      1           0        0               Volunteers of America of Greater
                                     0                                           Toledo                                                             OH
                                           Ohio (RRC)


      1           0        0         0     Volunteers of America of Western
                                           Nev, York. Inc. (RRC)                  Rochester                                                         NY

                  0        0         0     Watkinson House (RRC)                  Hartford                                                          CT

                  4        0         0     Yazoo City Medium FCI                 Yazoo City
                                                                                                    I
                                                                                                                                                    MS
                                                                                                    I

                                                                                                    I
   0              1        0         0     Beaumont Lo1,,\• FCI                  Beaumont                                                           TX
                                                                                                        I




   0           3           0         0     Beaumont Medium FCI                   Beaumont                                                           TX      ...

   0              0        1         0     Behavioral Systems Southwest. Inc.
                                           (RRC)                                 Phoenix                                                            AZ

   0              31       0         0     Brooklyn MOC                          Brooklyn                                                           NY

   0                       0         0     Canaan USP                            Waymart                                                            PA

                                                                                                                                                            I'•
   0          .1        0        0        Coleman I USP                          Sumterville                                                        FL

   0          2         0        0        Cumberland FCI                        Cumberland                                                          MD

   0          0         1        0        Devens FMC                            Ayer                                                                MA

   0          1         0        0        Englewood FCI                          Littleton                                                          co
   0          2         0        0        Fairton FCI                            Fairton
                                                                                                            •   I
                                                                                                                                                    NJ
                                                                                                                I



   0          3         0        0        F.orrest Ot}' Meaium FCI               Forrest City                       I                               AR

   0          0         1        0        GEO Care, Inc. (RRQ                   Bronx                                                               NY
   0          1         0        0        Grand Prairie                         Grand Prairie                           I                           TX

   0                    0        0        la Tuna FCI                           Anthon)'                                                            1X

   0          1         0        0        Le,•.~sburg USP                        Lewisburg                                  I
                                                                                                                                                    PA      V




                                                                                                                                I
  0           1        0         0        Los Angeles MOC                       Los Angeles                                     I           CA

  0           1        0         0        McCreary USP                          Pine Kn_ot                                          I           KY
                                                                                                                                    I

                                                                                                                                    I
  0           1        0         0        Memphis FCI                           Memphis                                                 1TN
                                                                                                                                        I

  0           14       0         0        Miami FDC                             Miami                                                   1

                                                                                                                                                FL
                                                                                                                                        I

                                                                                                                                            I
  0           29       0         0        NewYorkMCC                            NewYork                                                         NY
                                                                                                                                            I




  0           10       0         0       Otisville FCI                          Otisville                                                       NY
                                                                                                                                                I


                                                                                                                                                I

  0           3        0         0        Philadelphia FDC                      Philadelphia                                                    PA
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 35 of 36 PageID #: 9823


0          6         0        0           Ray Brook FCI        Ray Brook     NY
0                    a        0           Rochester FMC        Rochester     MN

0                    0        0           Southeast RO         Atlanta       GA


0          1         0         0      .   Tallahassee FCl      Tallahassee   Fl            V




                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                              \

                                                                              I
                                                                              \


                                                                              I   I
                                                                                  \

                                                                                  I
                                                                                  I
                                                                                  I




                                                                                      I.
                                                                                      i
Case 1:03-cr-01382-NGG Document 1220 Filed 06/02/20 Page 36 of 36 PageID #: 9824

  /4 flv(Jlit,_ 2/w-rf:CL/IO7- ?Ill/4-13                                     ..,.
                                                                             C


                                                                              .
                                                                              s




                                                                                 '

  L,S (        .1-. Al/en Wood
   Po _l?:,oi 1000
   whJe. Dee.1 1 P.A. I1-381-


                 JJ
                 co
                 er
                 □
                 ::r
                 ['-
                 □
                 ['-
                                           Clerk- o-f. The
                                            J JJ Caa
                 □                                                       1
                 □
                 □
                 □

                 □
                 co
                 ru
                                            ~
                 ru
                 er
                 ~
                 □
                 ['-
                                              Oruok If           fl 1
